DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 12/30/2020.
Claims 1, 5, 12-13, and 20 are amended.
Claims 14 and 19 are cancelled.
Claims 1-13, 15-18, and 20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 5, 12-13, and 20 filed 12/30/2020 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 12-13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claims 1, 5, 12-13, and 20, the claim limitation “while not rotating the housing” lacks written description. Specifically, the instant specification merely describes “rotation of the connector 226 by rotation of the mouthpiece 2345 causes the shaft 230 to rotate which moves the pusher 238 along the auger section of the shaft for longitudinally moving the smokeable product” (Paragraph 38). Furthermore, the instant specification describes “the mouthpiece can be rotatable relative to the housing” (paragraph 4). The limitation is considered a negative limitation, which does not have explicit support in the specification. MPEP 2173.05(i) requires literal support for a negative limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-13, the claim limitation “the pusher,” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a pusher.” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Delacour (GB 236140 A) in view of Eleonore et al. (FR 2627674 A1; see machine translation) and Buehler et al (US 2017/0143039).
Regarding claims 1, 5, and 12, Delacour discloses a cigarette and cigar holder (title) comprising:
a holder proper (b; equivalent to a housing) including an open mouth (interpreted as a first open end; see annotated Fig. 1; line 68) for receiving a member (line 67-68; equivalent to sized and shape and capable of receiving compressed smokable material through the first end), a second end (see annotated Fig. 1), a cigarette gripping liner (g; equivalent to a burning section proximate to the first end) and a longitudinal axis (see annotated Fig. 1);

a mouthpiece (a; equivalent to an inhalation section) located at the second end of the housing (see Fig. 1) and having a longitudinal opening (see passage in Fig. 1; interpreted as capable of receiving smoke) ; and
a union (f; equivalent to a connector), wherein the threaded end member (c) is attached to the mouthpiece (a) by the union (f) (lines 63-67);
wherein the union is externally threaded (see Fig. 2; lines 79) and the member (c) is inserted through the open mouth of the holder (b) and then joined to the stem by said union (lines 65-79; equivalent to the connector is configured to receive a threaded end of the rotatable shaft). 
Regarding the claim limitation “such that rotation of the mouthpiece in the first direction while not rotating the housing causes rotation of the connector and rotatable shaft in the first direction, causing the rotatable shaft to move the pusher and the smokable material along the longitudinal axis toward the first end, and rotation of the mouthpiece in a second direction while not rotating the housing causes rotation of the connector and the rotatable shaft in the second direction, causing the rotatable shaft to move the pusher along the longitudinal axis away from the first end,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Delacour discloses all of the structural limitations of the claim, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Delacour teaches rotation of the mouthpiece causes rotation of the union and member, which advances the member to allow ejection of a cigarette (lines 53-60). 
in order to move the pusher relative to the rotatable shaft. For example, the instant specification describes that “rotation of the connector 226 by rotation of the mouthpiece 234 causes the shaft 230 to rotate which moves the pusher 238 along the auger section 228 of the shaft 230” (Paragraph 38). The Examiner suggests amending the claim to include limitations to these features as they may overcome the prior art at issue. 


	


    PNG
    media_image1.png
    602
    423
    media_image1.png
    Greyscale


	Eleonore teaches a cigarette holder (Paragraph 5; Claim 1) comprising a small cylinder that is pointed (1; Claim 1), which is hollow (claim 1; equivalent to an axial hole) provided with two hole (2; equivalent to parallel radial holes) that cools the smoke (Paragraph 4) while preventing toxic components to be inhaled by the user (paragraph 5), wherein the cylinder is inserted into a cigarette (see Fig. 1-3; Paragraph 4; interpreted as the smokable material is positioned around the shaft). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the member (c) of Delacour to include a pointed small cylinder with two holes as in Eleonore in order to achieve the predictable result of cooling the smoke and reducing the amount of toxic components inhaled by a user (Eleonore; Paragraph 5). 
	However, modified Delacour is silent as to a plurality of parallel radial holes. 
	Buehler teaches an aerosol-generating system (abstract) comprising a piercing member (120) including a piercing head (122) and a hollow shaft portion (12) having a plurality of inlet apertures (126, 128, 130, 132; see Fig. 1; interpreted as a plurality of radial holes), which is inserted into an aerosol generating article (104).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piercing cylinder of modified Delacour to include a plurality of radial inlet apertures as in Buehler in order to optimize the airflow through the system (Buehler; Paragraph 34). Furthermore, one of ordinary skill in the art would appreciate that such a modification is a mere duplication of parts, which has no patentable significance unless new and unexpected results are produced (see MPEP 2144.04(VI)(B)). 
	Regarding the claim limitation “wherein combustion of the smokeable material…causes smoke produced from the smokeable material to pass through the plurality of parallel holes into the axial hole and to the mouthpiece,” this limitation has been considered, and construed as the manner of operating an 
Regarding claim 3, modified Delacour discloses the cigarette-gripping liner (g; lines 50-51). One of ordinary skill in the art would appreciate that a cigarette is inserted into the cigarette-gripping liner. 
Regarding claim 10, modified Delacour discloses:
arranging a cigarette on the cylinder (Leonore; Claim 1) positioned inside the holder proper (b); 
creating embers on the cigarette (Leonore; Paragraph 5); and 
inhaling the smoke (Leonore; Paragraph 5) through the mouthpiece (a). 
Regarding claim 11, modified Delacour discloses advancing or withdrawing the end (c) from the mouth end of the holder (lines 55-57) and arranging the cigarette on the cylinder (Leonore; Claim 1) positioned inside the holder proper (b). 
However, modified Delacour does not explicitly teach rotating the rotatable shaft for driving some of the smokable material towards the second end of the housing. It is noted that the step of withdrawing the member (c) and inserting a cigarette into the holder are performed but Delacour does not teach performing these two steps at the same time. 
It would have been obvious to said skilled artisan to have performed the step of withdrawing the member form the mouth end of the hold and the step of inserting a cigarette into the housing at the same time because “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” See MPEP 2144(IV)(C).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Delacour (GB 236140) in view of Eleonore et al. (FR 2627674; see machine translation) and Buehler et al (US 2017/0143039) as applied to claim 1 above, and further in view of Lee (US 8869792).
Regarding claim 2, modified Delacour discloses the device as discussed above with respect to claim 1.

Lee teaches a portable apparatus for vaporizing herbs (abstract) wherein the vaporizing chamber is made of a glass tube (Column 2, lines 63-64), wherein a glass tube holder which can be made of transparent plastic (Column 3, line 35-38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the holder proper of Delacour to be made out of glass or transparent plastic as in Lee in order to view the vaporizing herbs (Lee; Column 3, lines 35-38).
Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Delacour (GB 236140) in view of Eleonore et al. (FR 2627674; see machine translation) and Buehler et al (US 2017/0143039) as applied to claims 1, 5, and 13 above, and further in view of Miller (US 2832354).
Regarding claims 4 and 6, modified Delacour discloses the device as discussed above with respect to claims 1, 5, and 13.
However, modified Delacour is silent as to a barb formed at a remote end of the rotatable shaft.
Miller teaches an apparatus for providing vents in cigarettes, cigars, and the like (Column 1, line 13-14), comprising a cigarette holder (Fig. 1-2; Column 1, line 61-62) comprising a receiver (72) having spring members (78) with points (80; interpreted as barbs) adapted to pass through the wrapper of a cigarette (Column 1, line 70-71) such that the motion of the retainer (70) longitudinally downward will serve to cam inwardly the uppermost ends of the spring members and drive the points into the cigarette, and reverse upward motion of the retainer will move the spring ends out of the bores thus providing unobstructed openings (Column 2, line 19-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added spring members with points as in Miller to the member of modified Delacour in order to create a circumferential array of vents (Miller; Column 1, lines 38-48), the creation of the vents includes the benefit of restoring air drawn into the mouth of a smoker and cooling the smoking passing into the smokers mouth (Miller; Column 1, line 23-36). 
Regarding claim 9.  
Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delacour (GB 236140) in view of Eleonore et al. (FR 2627674; see machine translation), Buehler et al (US 2017/0143039) and Miller (US 2832354) as applied to claims 6 and 13 above and further in view of Rowland et al. (US 6260554). 
Regarding claims 7-8 and 18, modified Delacour discloses the device as discussed above with respect to claims 6 and 13. 
However, modified Delacour is silent as to a replaceable filter in the mouthpiece. 
Rowland teaches a pipe for smoking tobacco (abstract) comprising a body (22) including a mouth end (27) and a chamber (28) for receiving a filter (26) which is removably inserted into the chamber through an opening (41; see Fig. 6; Column 3, lines 55-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouthpiece of Delacour to include a chamber for receiving a filter as in Rowland with the benefit of facilitating cleaning of the pipe, replacement of the filter, and removal of ash without needing additional tools (see abstract). Furthermore, one of ordinary skill in the art would appreciate that adding a filter is beneficial because it filters out unwanted components in the smoke. 
Claims 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Delacour (GB 236140) in view of Eleonore et al. (FR 2627674; see machine translation), Buehler et al (US 2017/0143039), and Miller (US 2832354). 
Regarding claims 13 and 16, Delacour discloses a cigarette and cigar holder (title) comprising:
a holder proper (b; equivalent to a housing) including an open mouth (interpreted as a first open end; see annotated Fig. 1; line 68) for receiving a member (line 67-68; equivalent to sized and shape and capable of receiving compressed smokable material through the first end), a second end (see annotated Fig. 1), a cigarette gripping liner (g; equivalent to a burning section proximate to the first end) and a longitudinal axis (see annotated Fig. 1);
a member (c; equivalent to both a rotatable shaft and pusher) including a quick thread (d; equivalent to a rear end with worm gear spiral groove; this makes member c a rotatable shaft), an axial hole (see Fig. 1-2), wherein the relative rotation between the holder proper and mouthpiece result in advancing or withdrawing the member (c) from the mouth end of the holder to eject a cigarette (lines 53-
a mouthpiece (a; equivalent to an inhalation section) located at the second end of the housing (see Fig. 1) and having a longitudinal opening (see passage in Fig. 1; interpreted as capable of receiving smoke) ; and
a union (f; equivalent to a connector), wherein the threaded end member (c) is attached to the mouthpiece (a) by the union (f) (lines 63-67);
wherein the union is externally threaded (see Fig. 2; lines 79) and the member (c) is inserted through the open mouth of the holder (b) and then joined to the stem by said union (lines 65-79; equivalent to the connector is configured to receive a threaded end of the rotatable shaft). 
Regarding the claim limitation “such that rotation of the mouthpiece in the first direction while not rotating the housing causes rotation of the connector and rotatable shaft in the first direction, causing the rotatable shaft to move the pusher and the smokable material along the longitudinal axis toward the first end, and rotation of the mouthpiece in a second direction while not rotating the housing causes rotation of the connector and the rotatable shaft in the second direction, causing the rotatable shaft to move the pusher along the longitudinal axis away from the first end,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Delacour discloses all of the structural limitations of the claim, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Delacour teaches rotation of the mouthpiece causes rotation of the union and member, which advances the member to allow ejection of a cigarette (lines 53-60). 
However, Delacour is silent as to a plurality of parallel radial holes passing through and perpendicular to the axial hole; the pusher for pushing smokable material toward the plurality of radial holes; wherein the smokable material is positioned around the rotatable shaft such that inhalation from the mouthpiece causes smoke produced from the smokable material to pass through the plurality of 

	Eleonore teaches a cigarette holder (Paragraph 5; Claim 1) comprising a small cylinder that is pointed (1; Claim 1), which is hollow (claim 1; equivalent to an axial hole) provided with two hole (2; equivalent to parallel radial holes) that cools the smoke (Paragraph 4) while preventing toxic components to be inhaled by the user (paragraph 5), wherein the cylinder is inserted into a cigarette (see Fig. 1-3; Paragraph 4; interpreted as the smokable material is positioned around the shaft). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the member (c) of Delacour to include a pointed small cylinder with two holes as in Eleonore in order to achieve the predictable result of cooling the smoke and reducing the amount of toxic components inhaled by a user (Eleonore; Paragraph 5). 
	However, modified Delacour is silent as to a plurality of parallel radial holes. 
	Buehler teaches an aerosol-generating system (abstract) comprising a piercing member (120) including a piercing head (122) and a hollow shaft portion (12) having a plurality of inlet apertures (126, 128, 130, 132; see Fig. 1; interpreted as a plurality of radial holes), which is inserted into an aerosol generating article (104).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piercing cylinder of modified Delacour to include a plurality of radial inlet apertures as in Buehler in order to optimize the airflow through the system (Buehler; Paragraph 34). Furthermore, one of ordinary skill in the art would appreciate that such a modification is a mere duplication of parts, which has no patentable significance unless new and unexpected results are produced (see MPEP 2144.04(VI)(B)). 
	Regarding the claim limitation “wherein combustion of the smokeable material…causes smoke produced from the smokeable material to pass through the plurality of parallel holes into the axial hole and to the mouthpiece,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the 
Miller discloses an apparatus for providing vents in cigarettes, cigars, and the like (Column 1, line 13-14), comprising a cigarette holder (Fig. 1-2; Column 1, line 61-62) comprising receiver (72) with spring members (78) including points (80; interpreted as barbs) adapted to pass through the wrapper of a cigarette (Column 1, line 70-71) such that the motion of the retainer (70) longitudinally downward will serve to cam inwardly the uppermost ends of the spring members and drive the points into the cigarette, and reverse upward motion of the retainer will move the spring ends out of the bores thus providing unobstructed openings (Column 2, line 19-30); wherein a lower end of the receiver is provided with a threaded bore adapted to receive the upper end of the tube (84; Column 2, lines 9-11; interpreted as a forward threaded end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added spring members with points and threaded bore as in Miller to the member of modified Delacour in order to create a circumferential array of vents (Miller; Column 1, lines 38-48), the creation of the vents includes the benefit of restoring air drawn into the mouth of a smoker and cooling the smoking passing into the smokers mouth (Miller; Column 1, line 23-36). 
Regarding claim 15, modified Delacour discloses the piercing head (see 122 of Buehler) capable of preventing smoke from reaching the mouthpiece (see Fig. 2 of Buehler).
Regarding claim 17, modified Delacour discloses the quick thread (d; interpreted as grooves along the periphery of the shaft; see Fig. 2). 
 Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delacour (GB 236140) in view of Eleonore et al. (FR 2627674; see machine translation), Buehler et al (US 2017/0143039), Miller (US 2832354), and Rowland et al. (US 6260554).
Regarding claims 20, Delacour discloses a cigarette and cigar holder (title) comprising:
a holder proper (b; equivalent to a housing) including an open mouth (interpreted as a first open end; see annotated Fig. 1; line 68) for receiving a member (line 67-68; equivalent to sized and shape and capable of receiving compressed smokable material through the first end), a second end (see annotated 
a member (c; equivalent to both a rotatable shaft and pusher) including a quick thread (d; equivalent to a rear end with worm gear spiral groove; this makes member c a rotatable shaft), an axial hole (see Fig. 1-2), wherein the relative rotation between the holder proper and mouthpiece result in advancing or withdrawing the member (c) from the mouth end of the holder to eject a cigarette (lines 53-60; equivalent capable of driving smokable material toward the second end and being movable along the longitudinal axis of the housing by the rotatable shaft);
a mouthpiece (a; equivalent to an inhalation section) located at the second end of the housing (see Fig. 1) and having a longitudinal opening (see passage in Fig. 1; interpreted as capable of receiving smoke) ; and
a union (f; equivalent to a connector), wherein the threaded end member (c) is attached to the mouthpiece (a) by the union (f) (lines 63-67);
wherein the union is externally threaded (see Fig. 2; lines 79) and the member (c) is inserted through the open mouth of the holder (b) and then joined to the stem by said union (lines 65-79; equivalent to the connector is configured to receive a threaded end of the rotatable shaft). 
Regarding the claim limitation “such that rotation of the mouthpiece in the first direction while not rotating the housing causes rotation of the connector and rotatable shaft in the first direction, causing the rotatable shaft to move the pusher and the smokable material along the longitudinal axis toward the first end, and rotation of the mouthpiece in a second direction while not rotating the housing causes rotation of the connector and the rotatable shaft in the second direction, causing the rotatable shaft to move the pusher along the longitudinal axis away from the first end,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Delacour discloses all of the structural limitations of the claim, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Delacour teaches rotation of the 
However, Delacour is silent as to a plurality of parallel radial holes passing through and perpendicular to the axial hole; the pusher for pushing smokable material toward the plurality of radial holes; wherein the smokable material is positioned around the rotatable shaft such that inhalation from the mouthpiece causes smoke produced from the smokable material to pass through the plurality of parallel holes into the axial hole and to the mouthpiece; a forward threaded end joined to a rearward portion; and a filter in the mouthpiece.
	Eleonore teaches a cigarette holder (Paragraph 5; Claim 1) comprising a small cylinder that is pointed (1; Claim 1), which is hollow (claim 1; equivalent to an axial hole) provided with two hole (2; equivalent to parallel radial holes) that cools the smoke (Paragraph 4) while preventing toxic components to be inhaled by the user (paragraph 5), wherein the cylinder is inserted into a cigarette (see Fig. 1-3; Paragraph 4; interpreted as the smokable material is positioned around the shaft). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the member (c) of Delacour to include a pointed small cylinder with two holes as in Eleonore in order to achieve the predictable result of cooling the smoke and reducing the amount of toxic components inhaled by a user (Eleonore; Paragraph 5). 
	However, modified Delacour is silent as to a plurality of parallel radial holes. 
	Buehler teaches an aerosol-generating system (abstract) comprising a piercing member (120) including a piercing head (122) and a hollow shaft portion (12) having a plurality of inlet apertures (126, 128, 130, 132; see Fig. 1; interpreted as a plurality of radial holes), which is inserted into an aerosol generating article (104).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piercing cylinder of modified Delacour to include a plurality of radial inlet apertures as in Buehler in order to optimize the airflow through the system (Buehler; Paragraph 34). Furthermore, one of ordinary skill in the art would appreciate that such a modification is a mere duplication of parts, which has no patentable significance unless new and unexpected results are produced (see MPEP 2144.04(VI)(B)). 

Miller discloses an apparatus for providing vents in cigarettes, cigars, and the like (Column 1, line 13-14), comprising a cigarette holder (Fig. 1-2; Column 1, line 61-62) comprising receiver (72) with spring members (78) including points (80; interpreted as barbs) adapted to pass through the wrapper of a cigarette (Column 1, line 70-71) such that the motion of the retainer (70) longitudinally downward will serve to cam inwardly the uppermost ends of the spring members and drive the points into the cigarette, and reverse upward motion of the retainer will move the spring ends out of the bores thus providing unobstructed openings (Column 2, line 19-30); wherein a lower end of the receiver is provided with a threaded bore adapted to receive the upper end of the tube (84; Column 2, lines 9-11; interpreted as a forward threaded end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added spring members with points and threaded bore as in Miller to the member of modified Delacour in order to create a circumferential array of vents (Miller; Column 1, lines 38-48), the creation of the vents includes the benefit of restoring air drawn into the mouth of a smoker and cooling the smoking passing into the smokers mouth (Miller; Column 1, line 23-36). 
Rowland teaches a pipe for smoking tobacco (abstract) comprising a body (22) including a mouth end (27) and a chamber (28) for receiving a filter (26) which is removably inserted into the chamber through an opening (41; see Fig. 6; Column 3, lines 55-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouthpiece of Delacour to include a chamber for receiving a filter . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747            

/Michael J Felton/Primary Examiner, Art Unit 1747